Shackleford, J.
This is an action of ejectment instituted by the defendant in error against the plaintiff in error. Under an agreement made by the respective counsel for the parties, the cause was referred for trial to Hilton S. Hampton, a practicing attorney, who made and reported the following finding:
“The foregoing cause having been submitted to me as Referee and having heard the testimony and argument of respective counsel, I find that the plaintiff J. R. Tyler is the owner of the fee simple title and is entitled to the possession of the following described land lying in Hills-borough county, Florida, to-wit: Lot three (3) of block two (2) of Finley & Stilling’s Subdivision according to map recorded in Plat Book No. 1, page 88, Tampa, Fla., May 18, 1909.
Hilton S. Hampton,
Referee.”
No final judgment appears in the transcript and for that reason we must enter an order of dismissal. Such a paper as we have copied above cannot be considered a final judgment, though it may form a sufficient predicate *292for the rendering and entry of a judgment. See Demens v. Poyutz, 25 Fla. 654, 6 South. Rep. 261; Dallam v. Sanchez, 56 Fla. 779, 47 South. Rep. 871; Dexter & Conner v. Seaboard Air Line Ry., 52 Fla. 250, 42 South. Rep. 695, and authorities there cited; Mizell Live Stock Co. v. J. J. McCaskill Co., 57 Fla. 118, 49 South. Rep. 501; Mitchell v. St. Petersburg & Gulf Ry. Co., 56 Fla. 497, 47 South. Rep. 794; Pensacola Bank & Trust Co. v. National Bank of St. Petersburg, 58 Fla. 340, 50 South. Rep. 414; Blanton v. West Coast Ry. Co., decided here at the present term.
Writ of error dismissed.
Whitfield, C. J., and Cockrell, J., concur.
Taylor, Hocker and Parkhill, JJ., concur in the opinion.